Case 1:19-cv-OO744-ALC Document 10 Filed 01/28»(3§3<;|%@@§'1 of 1
DoCUMENT ELECTRONICALLY
FILED
DoC#

DATE M

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JoHN DoE,
Plaintiff,
-against- 1:19-cv-00744 (ALC)
NEW YoRK UNIVERSITY, ____ORDER
Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

For the reasons set forth during the hearing before the Court on January 28, 2019,
Plaintiff Doe’s request for a preliminary injunction enjoining Defendant New York University
from (a) adjudicating Plaintiff’s responsibility for an alleged violation of NYU’s SeXual
Misconduct, Relationship Violence, and Stalking Policy (the “Hearing”); and, (b) taking any
action to preclude Plaintiff from enrolling in courses for Spring 20l9 and any other semester or
for pursuing his baccalaureate degree at the Tisch School of the Arts is DENIED. Plaintiff" s
request for pre-Hearing discovery is also DENIED.
SO ORDERED, @Wv .

7 £/&*

Dated: January 23, 2019 %

NeW York, New York ANDREW L. CARTER, JR.

United States District Judge

 

 

